The plaintiff in error, hereinafter *Page 18 
called the defendant, was convicted in the county court of Greer county, charged with manufacturing intoxicating liquors, to wit, about seven gallons of beer, and was sentenced to imprisonment in the county jail for 30 days and to pay a fine of $50 and costs. Motion for a new trial was filed and overruled, and exceptions saved. An appeal was taken from the judgment and sentence of the trial court; petition in error and case-made were filed in this court June 3, 1926.
Under the rules of this court, where an appeal is not supported by brief, and no appearance is made for plaintiff in error, it is assumed that the appeal has been abandoned and is without merit.
We have carefully examined the record, and find that the information charges an offense; that the evidence tends to support the charge; that the instructions by the court were reasonably fair to the plaintiff in error; that there are many minor errors committed by the court in the introduction of the testimony, but, in view of the fact that the appeal has not been followed up by the defendant, we do not deem them sufficient to justify this court in reversing the case.
The judgment is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.